UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPAULDING, AS ADMINISTRATRIX OF THE
ESTATE OF DAVID DEREK VERNER, DECEASED,
et al.,

Plaintiffs,
. 17CV1607 (LMS)
- against —

ORDER
WHIRLPOOL CORPORATION,

Defendant.

 

 

THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!

it having been reported to this Court that the above entitled action has been
settled, it is hereby:

ORDERED that the Clerk of the Court shall mark this matter closed and ail
pending motions denied as moot; provided, however, that if settlement is not consummated
within 30 days of the date of this Order, either party may apply by letter within the 30-day period
for restoration of the action to the calendar of the undersigned.

Dated: November 20, 2019
White Plains, New York

SO ORDERED,

Lisa Margaret Smith \
United States Magistra dge \ ;
Southern District of Ne

 
 

 

'The parties consented to the undersigned's exercise of jurisdiction over this matter pursuant to
28 U.S.C. § 636(c). ECF No. 74.

 
